DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (2019/0263342) in view of Alfter et al. (3,954,537).
Re: claim 13, Rodgers shows an energy-absorbing structure in figure 10, as in the present invention, comprising:

a second portion comprising a second pair of flange portions 272-2, 272-2 and a second wall portion 270-2 disposed between the second pair of flange portions, the second portion comprising a second thermoset polymer;
a cell 274 comprising a cell wall and a first interior region at least partially defined by the cell wall, the cell wall defining the first wall portion and the second wall portion; and
a pair of flanges, each of the pair of flanges defining one of the pair of first flange portions and one of the pair of second flange portions, wherein the first thermoset polymer is connected with the second thermoset polymer at the pair of flanges, see figure 10.
Rodgers does not disclose a cross-linked process to form a unitary structure being free of joints and seams.  Alfter is cited to teach the concept of cross linking thermoset polymers in order to form a unitary structure free of joints and seams in column 1, lines 26-40.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the cross linking concept such as taught by Alfter to connect the flange portions of Rodgers in order to form a unitary structure free of joints and seams which would not separate and fail at the flange portions resulting in a rugged, long lasting structure.
Re: claim 14, Rodgers shows the cell extends along a cell axis 124 between a first end having a first wall thickness 134 and a first maximum dimension which is the 
the second end is configured to fail prior to the first end in response to an impact to the cell; and
(i) the second thickness 136 is less than the first thickness 134, (ii) the second maximum dimension is less than the first maximum dimension, or (iii) the second thickness is less than the first thickness and the second maximum dimension is less than the first maximum dimension, see figure 6.
Re: claim 15, Rodgers shows the cell comprises a first cell 196 and a second cell 198, the first cell having a first stiffness and extending along a first cell axis, and the second cell having a second stiffness greater than the first stiffness and extending along a second cell axis;
the first cell defines a first length 204 substantially parallel to the first cell axis 206 and a first maximum dimension, an outer diameter, substantially perpendicular to the first cell axis;
the second cell defines a second length 200 substantially parallel to the second cell axis 202 and a second maximum dimension substantially perpendicular to the second cell axis; and
(i) the second length 200 is greater than the first length 204, (ii) the second maximum dimension is greater than the first maximum dimension, or (iii) the second length is greater than the first length and the second maximum dimension is greater than the first maximum dimension, see figure 8.
.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (2019/0263342) in view of Martin et al. (FR 270696 A1)and further in view of Alfter et al. (3,954,537)
Re: claim 17, Rodgers shows an energy-absorbing structure in figure 10, as in the present invention, comprising:
a first portion comprising a first pair of flange portions 272-1 and a first wall portion 270-1 disposed between the first pair of flange portions, the first portion comprising a first thermoset polymer;
a second portion comprising a second pair of flange portions 272-2 and a second wall portion 270-2 disposed between the second pair of flange portions, the second portion comprising a second thermoset polymer;
a cell 274 comprising a cell wall and a first interior region at least partially defined by the cell wall, the cell wall defining the first wall portion and the second wall portion;
a pair of flanges, each of the pair of flanges defining one of the pair of first flange portions and one of the pair of second flange portions, wherein the first thermoset polymer is connected with the second thermoset polymer at the pair of flanges, see figure 10.
Rodgers lacks a third portion comprising a third thermoset polymer and the third thermoset polymer is cross-linked with the first thermoset polymer and the second thermoset polymer at the pair of flanges.

Rodgers does not disclose a cross-linked process to form a unitary structure being free of joints and seams.  Alfter is cited to teach the concept of cross linking thermoset polymers in order to form a unitary structure free of joints and seams in column 1, lines 26-40.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have employed the cross linking concept such as taught by Alfter to connect the first, second and third thermoset polymers of Rodgers, as modified, in order to form a unitary structure free of joints and seams which would not separate and fail at the flange portions resulting in a rugged, long lasting structure.
Re: claim 18, Rodgers shows the cell extends along a cell axis 124 between a first end having a first wall thickness 134 and a first maximum dimension which is the first wall thickness, and a second end having a second wall thickness 136 and a second maximum dimension which is the second wall thickness;
the second end is configured to fail prior to the first end in response to an impact to the cell; and
(i) the second thickness 136 is less than the first thickness 134, (ii) the second maximum dimension is less than the first maximum dimension, or (iii) the 
Re: claim 19, Rodgers shows the cell comprises a first cell 196 and a second cell 198, the first cell having a first stiffness and extending along a first cell axis, and the second cell having a second stiffness greater than the first stiffness and extending along a second cell axis;
the first cell defines a first length 204 substantially parallel to the first cell axis 206 and a first maximum dimension, an outer diameter, substantially perpendicular to the first cell axis;
the second cell defines a second length 200 substantially parallel to the second cell axis 202 and a second maximum dimension substantially perpendicular to the second cell axis; and
(i) the second length 200 is greater than the first length 204, (ii) the second maximum dimension is greater than the first maximum dimension, or (iii) the second length is greater than the first length and the second maximum dimension is greater than the first maximum dimension, see figure 8.
Re: claim 20, Rodgers shows a housing 12 comprising a housing wall 14 and a second interior region 18, the energy-absorbing structure being disposed within the second interior region and coupled to the housing wall, see figure 1.


Response to Arguments
Applicant's arguments filed on 3/7/2022 have been fully considered.
Applicant argues that Alfter does not teach joining two components using cross-linking because Alfter uses one layer of cross-linked material.  The argument is not understood.  The claim requires “the first thermoset polymer is cross-linked with the second thermoset polymer … to form a unitary structure, the unitary structure being free of joints and seams.”  Alfter is doing exactly that.  Alfter joins two components 5 and 6 using cross linking. The unitary structure is free of joints and seams, as explained in column 1, lines 26-40, “so that in case of a separation of the materials, either the polyurethane foam 6 or the crosslinked polyethylene foam 5 is destroyed” (i.e. can not be separated at the seam because there is no seam). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657